Case 1:21-cr-00026-PAB Document 14-1 Filed 02/03/21 USDC Colorado Page 1 of 2




 DEFENDANT:        FRANCISCO RAMIREZ

 YOB:              1982

 COMPLAINT         _x___ Yes     __ __ No Case No. 20-mj-00201-SKC
 FILED?


 OFFENSE(S):       Count 1: Possession of a Firearm and Ammunition by a
                   Prohibited Person, 18 U.S.C. § 922(g)(1)

                   Count 2: Possession with Intent to Distribute Methamphetamine,
                   21 U.S.C. §§ 841(a)(1) & (b)(1)(B)

                   Count 3: Possession with Intent to Distribute Heroin, 21 U.S.C. §§
                   841(a)(1) & (b)(1)(C)

                   Count 4: Possession of a Firearm in Furtherance of a Drug
                   Trafficking Crime, 18 U.S.C. § 924(c)(1)(A)(i).

 LOCATION OF       Pueblo County, Colorado
 OFFENSE:

 PENALTY:          Count 1: NMT 10 years’ imprisonment, NMT $250,000 fine, or
                   both; NMT 3 years’ supervised release; $100 special assessment
                   fee; if the sentencing enhancement in 18 U.S.C. § 924(e) applies,
                   then NLT 15 years’ imprisonment, NMT $250,000 fine, or both;
                   NMT 5 years’ supervised release; $100 special assessment fee.

                   Count 2: NLT 5 years’ and NMT 40 years’ imprisonment, NMT
                   $5,000,000 fine, or both; NLT 4 years’ supervised release; $100
                   special assessment fee.

                   Count 3: NMT 20 years imprisonment, NMT $1,000,000 fine, or
                   both; NLT 3 years’ supervised release; $100 special assessment
                   fee.

                   Count 4: NLT 5 years’ imprisonment to run consecutive to any
                   other sentence, NMT $250,000 fine, or both; NMT 3 years’
                   supervised release; $100 special assessment fee.

 AGENT:            Matthew Gonzales, ATF

 AUTHORIZED BY: Daniel McIntyre, Assistant U.S. Attorney

ESTIMATED TIME OF TRIAL:

                                        1
Case 1:21-cr-00026-PAB Document 14-1 Filed 02/03/21 USDC Colorado Page 2 of 2




 X five days or less; __ over five days


THE GOVERNMENT

 X will seek detention in this case based on 18 U.S.C. § 3142(f)(1).

The statutory presumption of detention is applicable to this defendant.




                                            2
